MODIFY and AFFIRM; and Opinion Filed May 15, 2014.




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00388-CR

                                CARL RAY WOOD, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                           Trial Court Cause No. F12-54553-Y

                              MEMORANDUM OPINION
                           Before Justices Fillmore, Evans, and Lewis
                                   Opinion by Justice Lewis

       Carl Ray Wood appeals following his conviction for burglary of a vehicle. In a single

issue, appellant contends the judgment should be modified to reflect he was convicted of a state

jail felony. The State agrees the judgment should be modified as appellant asks. We modify the

trial court’s judgment and affirm as modified.

       Appellant waived a jury and pleaded guilty to the state-jail felony offense of burglary of a

vehicle with two prior convictions for burglary of a vehicle. See TEX. PENAL CODE ANN.

§ 30.04(a), (d)(2)(A) (West 2011). Appellant also pleaded true to two enhancement paragraphs

that alleged prior non-state-jail felony convictions for aggravated assault with a deadly weapon
and retaliation. The two enhancement paragraphs elevated the punishment range to that of a

second degree-felony. See TEX. PEN. CODE ANN. § 12.425(b) (West Supp. 2013). After finding

appellant guilty and the enhancement paragraphs true, the trial court assessed punishment at

fourteen years’ imprisonment.

       The judgment states the degree of appellant’s offense was a second-degree felony.

However, although appellant’s punishment was in the second-degree felony range due to the

enhancement paragraphs, the offense for which he was convicted was a state-jail felony. Thus,

the judgment is incorrect. We sustain appellant’s issue. We modify the judgment to show the

degree of the offense is state jail felony. See TEX. R. APP. P. 43.2(b); Bigley v. State, 865 S.W.2d
26, 27–28 (Tex. Crim. App. 1993); Asberry v. State, 813 S.W.2d 526, 529–30 (Tex. App.—

Dallas 1991, pet. ref’d).

       As modified, we affirm the trial court’s judgment.




                                                      /David Lewis/
                                                      DAVID LEWIS
                                                      JUSTICE


Do Not Publish
TEX. R. APP. P. 47

130388F.U05




                                                -2-
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                        JUDGMENT


CARL RAY WOOD, Appellant                             Appeal from the Criminal District Court
                                                     No. 7 of Dallas County, Texas (Tr.Ct.No.
No. 05-13-00388-CR         V.                        F12-54553-Y).
                                                     Opinion delivered by Justice Lewis,
THE STATE OF TEXAS, Appellee                         Justices Fillmore and Evans participating.



       Based on the Court’s opinion of this date, the trial court’s judgment is MODIFIED as
follows:

       The section entitled “Degree of Offense” is modified to show “State Jail Felony.”

       As modified, we AFFIRM the trial court’s judgment.



       Judgment entered May 15, 2014.



                                                    /David Lewis/
                                                    DAVID LEWIS
                                                    JUSTICE




                                              -3-